Appeal by defendant from a judgment of the County Court, Nassau County, rendered June 5, 1973, convicting him of burglary in the third degree and grand larceny in the third degree, upon a jury verdict, and sentencing him to a concurrent prison term of not more than four years on each count. Judgment modified, on the law, by reducing the conviction of grand larceny in the third degree to one of petit larceny. As so modified, judgment affirmed. The People proved beyond a reasonable doubt, as found by the jury, that defendant had burgled the home of Mrs. Blackman on State Street, New Cassel, Long Island, and stolen therefrom a color television set. Testimonial proof was adduced by the People that the set was purchased about 4% years prior to the burglary for $750. Further, because of damage to the set between the times it was stolen and returned to her, Mrs. Blackman paid $356 for its repair. The evidence adduced in support of the grand larceny count of the indictment was insufficient to establish the market value of the television set at the time of the theft in November, 1972 (People v. Irrizari, 5 N Y 2d 142, 146; People v. Liquori, 24 A D 2d 456). However, the evidence established petit larceny. There is no need to remand for resentence since defendant has already served the maximum time for which he could be sentenced on the petit larceny conviction. Gulotta, P. J., Hopkins, Martuscello, Christ and Brennan, JJ., concur.